DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 2, 4, 5) in the reply filed on 2/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.

Status of Claims
The status of the claims as filed in the reply dated 2/22/2021 are as follows: 
Claims 1-16 are pending;
Claims 9 and 13 are withdrawn without traverse;
Claims 1-8, 10-12, and 14-16 are being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Engine cooling water independent circulation unit” in claim 1.  The limitation has been interpreted as a bypass line connected to the engine as described on page 4 lines 16-18 of the applicants’ specification (“In the system, the engine cooling water independent circulation unit may include a bypass line configured to allow the cooling water on an outlet side of the engine to flow toward an inlet side of the engine.”), and its equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the cooling water of the engine is not introduced into the bypass line”.  It is unclear how an open bypass line with no valve or blocking member can completely block cooling water from flowing through the bypass line.  The claim recites “the bypass line is configured to have a smaller diameter than a cooling water circulation line”, but it is unclear how just a smaller diameter will prevent cooling water from entering into the bypass line, especially since the bypass line is used to flow cooling water in the bypass mode of operation.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as requiring the bypass line to only have a smaller diameter than the cooling water circulation line.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US2018/0272839A1).
Re Claim 1. Kato teaches a vehicular heat management system (10), comprising (Figures 1-7): 
a refrigerant circulation line (12) configured to cool (via 42) or heat a passenger compartment by generating hot air or cold air depending on a flow direction of a refrigerant (Figures 1, 4-7; Paragraphs 53-59, 61); 
a cooling water circulation line (11) configured to heat the passenger compartment with waste heat of an engine (21) by allowing cooling water of the engine to circulate through a heater core (24) (Figures 1, 4-7; Paragraphs 41-52); 
a refrigerant-cooling water heat exchanger (23) disposed in the cooling water circulation line to allow the refrigerant and the cooling water to exchange heat (Figures 1, 4-7; Paragraphs 45, 55); and 
an engine cooling water independent circulation unit (33) configured to allow the cooling water passed through the engine to bypass the heater core and the refrigerant-cooling water heat exchanger (Figures 1, 4-7; Paragraphs 49-52).

Re Claim 2. Kato teaches the engine cooling water independent circulation unit includes a bypass line (33) configured to allow the cooling water on an outlet side of the engine to flow toward an inlet side of the engine (Figures 1, 4-7; Paragraphs 49-52). 
Re Claim 3. Kato teaches the refrigerant-cooling water heat exchanger and the engine are parallel-connected to the heater core, and the bypass line is configured to connect the outlet side 
Re Claim 4. Kato teaches the bypass line is connected at one end to a portion of the cooling water circulation line between an outlet of the engine and a branching point (at 27) of the refrigerant-cooling water heat exchanger and connected at the other end to a portion of the cooling water circulation line between an inlet of the engine and the branching point of the refrigerant-cooling water heat exchanger to form a cooling water circulation loop for allowing the cooling water on the outlet side of the engine to directly circulate toward the inlet side of the engine (Figures 1, 4-7, wherein Figure 4 specifically illustrates the engine recirculation loop via the bypass line 33; Paragraphs 49-52). 
Re Claim 5. Kato teaches the cooling water circulation loop formed between the engine and the bypass line is included in a cooling water circulation loop formed between the engine and the heater core, so that when the cooling water of the engine circulates toward the heater core, the cooling water existing between the engine and the bypass line is introduced into the cooling water circulation loop formed between the engine and the heater core (Figures 1, 4-7, wherein Figure 6 specifically illustrates the engine circulating coolant to the heater core; Paragraphs 49-52). 
Re Claim 7. Kato teaches a flow control valve (27) configured to control a flow direction of the cooling water in the cooling water circulation line so that the cooling water circulates between the engine and the heater core to transfer the waste heat of the engine to the heater core (Figure 6) or so that the cooling water circulates between the refrigerant-cooling water heat exchanger and the heater core (Figure 4) to transfer the heat of the refrigerant circulation line to the heater core, wherein the flow control valve is installed at a branching point of the engine and 
Re Claim 8. Kato teaches the flow control valve (27) is installed at the branching point of the engine and the refrigerant-cooling water heat exchanger on an upstream side of the engine and the refrigerant-cooling water heat exchanger (Figures 1, 4-7; Paragraphs 49-52; The circuit of Kato is a closed loop, thus the flow control valve is considered upstream). 
Re Claim 12. Kato teaches an electric water pump (20) installed on the cooling water circulation line, wherein the electric water pump is installed in a portion of the cooling water circulation line at a position at which the electric water pump can circulate both the cooling water in a cooling water circulation loop for transferring the heat of the refrigerant-cooling water heat exchanger to the heater core and the cooling water in a cooling water circulation loop for transferring the waste heat of the engine to the heater core (Figures 1, 4-7; Paragraph 42).
Re Claim 15. Kato teaches the cooling water in the cooling water circulation line is caused to circulate between the engine and the heater core during a first heating mode, the cooling water in the cooling water circulation line is caused to circulate between the refrigerant-cooling water heat exchanger and the heater core during a second heating mode, and the cooling water passed through the engine is caused to bypass the heater core and recirculate to the engine while allowing the cooling water in the cooling water circulation line to circulate between the refrigerant-cooling water heat exchanger and the heater core during a third heating mode (Figures 1, 4-7). 
Re Claim 16. Kato teaches one of the first heating mode, the second heating mode and the third heating mode is selected and used depending on a cooling water temperature on the side of the engine, a cooling water temperature on the side of the heater core and a refrigerant . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US2018/0272839A1) in view of Broex (US5322217).
Re Claim 6. Kato teaches the bypass line for circulating the cooling water between the engine and the heater core, so that when the cooling water of the engine circulates along the cooling water circulation line between the engine and the heater core, the cooling water of the engine is not introduced into the bypass line (Figures 1-7; Paragraphs 48-52) but fails to specifically teach the bypass line is configured to have a smaller diameter than a cooling water circulation line.
However, Broex teaches a bypass line (44, 46) is configured to have a smaller diameter than a cooling water circulation line (77, 79) (Figures 3 and 4).
Therefore, in view of Broex’s teaching it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the bypass line of Kato have a smaller diameter than the cooling water circulation line in order to prevent excessive flow through the bypass line, thereby providing optimal efficiency of the system.    It would have been an obvious matter of design choice to make the bypass line of Kato have a smaller diameter than the cooling water circulation line, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US2018/0272839A1) in view of Suzuki (US6047770).
Re Claim 10. Kato teaches an engine side cooling water temperature detection sensor (65) for detecting a cooling water temperature on the side of the engine; a heater core side cooling water temperature detection sensor (68) for detecting a cooling water temperature on the side of the heater core; and a control unit (60) for controlling the flow control valve according to temperature data inputted from the engine side cooling water temperature detection sensor, the heater core side cooling water temperature detection sensor (Figures 1-7; Paragraphs 49-52, 56, 74-82; Paragraphs 83-146 describe various modes of operation and associated controls). 
Kato fails to specifically teach a compressor side refrigerant temperature detection sensor for detecting a refrigerant temperature on the side of a compressor.
However, Suzuki teaches a vehicle heat management system comprising an engine side cooling water temperature detection sensor (65) for detecting a cooling water temperature on the side of the engine; a heater core side cooling water temperature detection sensor (64) for detecting a cooling water temperature on the side of the heater core; a compressor side refrigerant temperature detection sensor (61) for detecting a refrigerant temperature on the side of a compressor; and a control unit (51) for controlling the flow control valve according to temperature data inputted from the engine side cooling water temperature detection sensor, the heater core side cooling water temperature detection sensor, and the compressor side refrigerant temperature detection sensor (Figures 1-4; Column 5 lines 33-54 teach the controller and sensors, Column 5 lines 25-32 teach the controller activates various valves and pumps based on the sensed conditions).


Re Claim 11. Kato as modified by Suzuki teach the engine side cooling water temperature detection sensor (65 of Kato, 65 of Suzuki) is installed on an outlet side of the engine so as to detect a cooling water temperature on the outlet side of the engine, the heater core side cooling water temperature detection sensor (68 of Kato, 64 of Suzuki) is installed on an inlet side of the heater core so as to detect a cooling water temperature on the inlet side of the heater core, and the compressor side refrigerant temperature detection sensor (61 of Suzuki) is installed on an outlet side of the compressor so as to detect a refrigerant temperature on the outlet side of the compressor (Kato Figures 1-7, Paragraphs 49-52; Suzuki Figures 1-4, Column 5 lines 33-54 teach the controller and sensor locations, Column 5 lines 25-32 teach the controller activates various valves and pumps based on the sensed conditions). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US2018/0272839A1) in view of Gebbie (US2016/0221413A1).
Re Claim 14. Kato teaches the cooling water circulation line further includes an air conditioner mode expansion valve (42) configured to depressurize and expand the refrigerant and feed the refrigerant to an indoor heat exchanger (43) in a passenger compartment cooling mode, the air conditioner mode expansion valve is an internally controlled valve whose opening degree 
Kato fails to specifically teach a battery cooling mode expansion valve configured to depressurize and expand the refrigerant and feed the refrigerant to a battery cooling chiller in a battery cooling mode, the battery cooling mode expansion valve is an integrated valve integrally provided with an externally controlled on/off valve for performing or stopping a refrigerant expansion/depressurization action while being turned on or off in response to a control signal inputted from the outside.
However, Gebbie teaches a battery (20) cooling mode expansion valve (86) configured to depressurize and expand the refrigerant and feed the refrigerant to a battery cooling chiller (85) in a battery cooling mode, the battery cooling mode expansion valve is an integrated valve integrally provided with an externally controlled on/off valve for performing or stopping a refrigerant expansion/depressurization action while being turned on or off in response to a control signal inputted from the outside (Figures 3; Paragraphs 3-5, 17-19, 23)
Therefore, in view of Gebbie’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a battery cooling mode to Kato in order to allow for selective cooling a vehicle battery, thereby providing optimal operating temperatures for the battery, which is known to improve battery performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763